Registration No.333-161737 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 to FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Environmental Tectonics Corporation (Exact Name of Registrant as Specified in Its Charter) Pennsylvania 23-1714256 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) County Line Industrial Park Southampton, PA 18966 (Address of Principal Executive Offices including Zip Code) 2009 Employee, Director and Consultant Stock Plan (Full Title of the Plan) William F. Mitchell President and Chief Executive Officer Environmental Tectonics Corporation Southampton, PA 18966 (215) 355-9100 (Name, address, including ZIP code, and telephone number, including area code, of agent for service) Copies to: Thomas L. Hanley, Esq. Stradley Ronon Stevens & Young, LLP 1250 Connecticut Avenue, NW Washington, DC 20036 Telephone: (202) 822-9611 Facsimile: (202) 822-0140 DEREGISTRATION OF COMMON STOCK This Post-Effective Amendment No. 1 relates to the Registration Statement on Form S-8 (Registration No. 333-161737) of Environmental Tectonics Corporation, a Pennsylvania corporation (the “Company”), pertaining to the registration of shares of common stock of the Company, $0.05 par value (the “Company Common Stock”), under the Company’s 2009 Employee, Director and Consultant Stock Plan, including an indeterminate number of additional shares which may become deliverable as a result of future adjustments to prevent dilution, which was filed with the Securities and Exchange Commission on September 4, 2009 (the “Registration Statement”). The Company has terminated all offerings of Company Common Stock pursuant to its existing registration statements, including the Registration Statement. In accordance with an undertaking made by the Company in the Registration Statement to remove from registration, by means of a post-effective amendment, any shares of Company Common Stock which remain unsold at the termination of the offering, the Company hereby removes from registration all shares of Company Common Stock registered under the Registration Statement which remain unsold as of the filing of this Post-Effective Amendment No. 1 to Form S-8 Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all the requirements for filings on Form S-8 and has duly caused this Post-Effective Amendment No. 1 to be signed on its behalf by the undersigned, thereunto duly authorized, in Southampton, Pennsylvania, on February 15, 2013. Environmental Tectonics Corporation By: /s/ William F. Mitchell William F. Mitchell President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 1 has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date Chairman, President, Chief Executive Officer and February 15, 2013 /s/ William F. Mitchell Director (Principal Executive Officer) William F. Mitchell Chief Financial Officer February 15, 2013 /s/ Robert L. Laurent, Jr. (Principal Financial and Accounting Officer) Robert L. Laurent, Jr. /s/ George K. Anderson Director February 15, 2013 George K. Anderson, M.D. /s/ Linda J. Brent Director February 15, 2013 Linda J. Brent, Ed.D. /s/ Roger Colley Director February 15, 2013 Roger Colley /s/ H.F. Lenfest Director February 15, 2013 H.F. Lenfest /s/ Michael D. Malone Director February 15, 2013 Michael D. Malone /s/ George A. Sawyer Director February 15, 2013 George A. Sawyer /s/ Winston E. Scott Director February 15, 2013 Winston E. Scott
